UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 In re:                                              Chapter 11

 SMARTER TODDLER GROUP, LLC,                         Case No. 19-13097-scc

                         Debtor.

                                   CERTIFICATE OF SERVICE

          I, Jeffrey Chubak, declare under penalty of perjury that on September 27, 2019, I caused a

copy of the following documents to be served by first class mail upon the Office of the United

Sates Trustee, the Debtor’s two secured creditors, and the Debtor’s 20 largest unsecured creditors,

at the addresses set forth on the annexed Service List:

          1. Declaration of Kettia Ming (Doc. 2);

          2. Debtor’s Motion for Interim and Final Orders Authorizing Payment of Prepetition

Wages and Benefits and Granting Related Relief (Doc. 3);

          3. Debtor’s Motion for Order Extending Time to File Schedules of Assets and Liabilities

and Statements of Financial Affairs (Doc. 4); and

          4. Debtor’s Motion for Interim and Final Orders Authorizing it to Continue Customer

Program and Honor Prepetition Commitments Related Thereto (Doc. 5).

          5. Notice of Hearing to Consider Debtor’s First Day Motions (Doc. 8).

Dated: September 27, 2019                              STORCH AMINI PC

                                                       /s/ Jeffrey Chubak
                                                       Attorneys for the Debtors and
                                                       Debtors in Possession
Service List--First Day Papers
Name                                                   Address1                                 Address2                              City             State   Zip Code
Secured Creditors
Bright Horizons Children's Centers LLC                 Attn: John Casagrande, General Counsel   200 Talcott Ave. South                Watertown        MA            02472
Pelosi Wolf Effron & Spates LLP                        Attn: Dennis P. Spates                   233 Broadway, 22nd Floor              New York         NY            10279
B.E. Capital Management Fund LP                        Attn: Thomas Braziel                     15 East 67th Street, 6th Floor        New York         NY            10065
Mintz & Gold LLP                                       Attn: Andrew R. Gottesman                600 Third Ave., 25th Floor            New York         NY            10016
Unscured Creditors
Internal Revenue Service                               Attn: C. Castro, Revenue Officer         290 Broadway                          New York         NY            10007
Giordano Consulting Inc.                               Attn: Angelo Michilli                    160 Varick St.                        New York         NY            10013
Wachtel Missry LLP                                     Attn: Steven J. Cohen                    885 Second Ave., 47th Floor           New York         NY            10017
ConstranoRahn LLC                                      Attn: Joshua Rahn                        363 Greenwich St., Apt. 4A            New York         NY            10013
E.J. York Inc.                                                                                  336 West 37th St., Suite 970          New York         NY            10018
Robinson Brog Leinwand Greene Genovese & Gluck, P.C.   Attn: Andrew Lolli                       875 Third Ave., 9th Floor             New York         NY            10022
Jeffrey S. Rose                                        New York City Marshal                    2426 Ralph Ave.                       Brooklyn         NY            11234
Abe Shampaner                                                                                   3 Binnington Ct.                      East Brunswick   NJ            08816
Brett Shampaner                                                                                 65-36 Wetherole St., Apt. 409         Rego Park        NY            10022
Schwartz Sladkus Reich Greenberg Atlas LLP             Attn: Lynn E. Judell                     444 Madison Ave., 6th Floor           New York         NY            10022
Paychex, Inc.                                                                                   225 West 34th St., Suite 700          New York         NY            10122
Taroff & Taitz LLP                                                                              1 Corporate Drive, Suite 102          Behemia          NY            11716
Inemer & Wolf LLP                                      Attn: Joe Wolf                           1430 Broadway, Suite 1503             New York         NY            10018
Startel Solutions                                                                               40 West 37th St., Suite 805           New York         NY            10018
Fox Capital Group                                                                               383 Kingston Ave., Suite 337          Brooklyn         NY            11213
Zachter PLLC                                           Attn: Jeffrey Zachter                    2 University Plaza                    Hackensack       NJ            07601
C&H Financial Services Inc.                                                                     100 Jericho Quadrangle                Jericho          NY            11753
Oxygen Recovery Group                                  Attn: Mohsin Pometkar                    1 Hillcrest Center Dr., Suite 314     Spring Valley    NY            10977
Yo Re Mi                                                                                        221 Linden Blvd.                      Brooklyn         NY            12226
Mark Yosef                                                                                      116 Nassau St., 5th Floor             New York         NY            10038
Con Edison                                             Cooper Station                           P.O. Box 138                          New York         NY            10276
Spectrum                                                                                        2554 Broadway                         New York         NY            10025
Nextiva                                                                                         8800 East Chaparral Road, Suite 300   Scottsdale       AZ            85250
Verizon                                                                                         1095 Avenue of the Americas           New York         NY            10036
Baby Fingers LLC                                       c/o Douglas A. Lobel, P.C.               25 West 43rd St.                      New York         NY            10036
Chess at Three                                                                                  1307-9 Madison Ave.                   New York         NY            10007
Fresh Outlook Tutors, Inc.                             Attn: Paul Carrano                       124 West 72nd St., Unit 6A            New York         NY            10023
Espanate LLC                                           Attn: Michelle Ruiz Burden               2095 Broadway, Suite 504              New York         NY            10023
Office of the United States Trustee
Office of the United States Trustee                    Attn: Andy Velez-Rivera                  201 Varick Street, Suite 1006         New York         NY            10014
